  Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 1 of 16 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 COOPER TIRE & RUBBER COMPANY,                              :   SECURITIES EXCHANGE ACT OF
 JOHN J. HOLLAND, BRADLEY E.                                :   1934
 HUGHES, STEVEN M. CHAPMAN, SUSAN                           :
 F. DAVIS, KATHRYN P. DICKSON,                              :   JURY TRIAL DEMANDED
 TYRONE M. JORDAN, TRACEY I.                                :
 JOUBERT, GARY S. MICHEL, BRIAN C.                          :
 WALKER, and ROBERT D. WELDING,                             :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Cooper Tire & Rubber Company

(“Cooper Tire” or the “Company”) and the members of Cooper Tire’s board of directors (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”) for

their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. §

244.100, in connection with the proposed merger between Cooper Tire and The Goodyear Tire &

Rubber Company and its affiliates (“Goodyear”).

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the
  Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 2 of 16 PageID #: 2




“Registration Statement”) to be filed on March 19, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to the Company’s stockholders.                  The

Registration Statement recommends that the Company’s stockholders vote in favor of a proposed

transaction whereby Vulcan Merger Sub, Inc., a wholly-owned subsidiary of Goodyear, will merge

with and into Cooper Tire with Cooper Tire surviving as a direct, wholly-owned subsidiary of

Goodyear (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and

plan of merger the companies entered into (the “Merger Agreement”), each Cooper Tire

stockholder will receive $41.75 per share in cash and 0.907 of a share of Goodyear common stock

(the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Cooper Tire’s stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Registration Statement, in violation of Sections 14(a) and 20(a)

of the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisor,

Goldman Sachs & Co. LLC (“Goldman Sachs”), in support of its fairness opinion.

       4.      It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Cooper Tire’s stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
  Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 3 of 16 PageID #: 3




                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Cooper Tire is incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Cooper Tire stock and

has held such stocks since prior to the wrongs complained of herein.

        10.     Individual Defendant John J. Holland has served as a member of the Board since

2003 and as the Non-Executive Chairman of the Board since May 2020.

        11.     Individual Defendant Bradley E. Hughes has served as a member of the Board since

September 2016 and is the Company’s President and Chief Executive Officer.

        12.     Individual Defendant Steven M. Chapman has served as a member of the Board

since 2006.

        13.     Individual Defendant Susan F. Davis has served as a member of the Board since

2016.

        14.     Individual Defendant Kathryn P. Dickson has served as a member of the Board

since 2018.


                                                   3
     Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 4 of 16 PageID #: 4




        15.     Individual Defendant Tyrone M. Jordan has served as a member of the Board since

2021.

        16.     Individual Defendant Tracey I. Joubert has served as a member of the Board since

2017.

        17.     Individual Defendant Gary S. Michel has served as a member of the Board since

2015.

        18.     Individual Defendant Brian C. Walker has served as a member of the Board since

2018.

        19.     Individual Defendant Robert D. Welding has served as a member of the Board since

2007.

        20.     Defendant Cooper Tire a Delaware corporation and maintains its principal offices

at 701 Lima Avenue, Findlay, Ohio 45840. The Company’s stock trades on the New York Stock

Exchange under the symbol “CTB.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

        22.     The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        23.     Cooper Tire, together with its subsidiaries, designs, manufactures, markets, and

sells replacement tires in North America, Latin America, Europe, and Asia. The Company

operates through Americas Tire Operations and International Tire Operations segments. It offers

passenger car, light truck, truck and bus radial (TBR), motorcycle, and racing tires, as well as tire

retread materials; and markets and distributes racing, TBR, and motorcycle tires. The Company


                                                 4
  Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 5 of 16 PageID #: 5




sells its products to independent tire dealers, wholesale distributors, regional and national retail

tire chains, large retail chains, and other tire and automotive product retail chains, mass

merchandisers, and digital channels as well as original equipment manufacturers; and directly to

end users through three owned retail stores. Cooper Tire was founded in 1914 and is headquartered

in Findlay, Ohio.

       24.     On February 22, 2021, the Company and Goodyear jointly announced the Proposed

Transaction:

       AKRON, Ohio and FINDLAY, Ohio, Feb. 22, 2021 /PRNewswire/ -- The
       Goodyear Tire & Rubber Company (Nasdaq: GT) and Cooper Tire & Rubber
       Company (NYSE: CTB) today announced that they have entered a definitive
       transaction agreement under which Goodyear will acquire Cooper in a transaction
       with a total enterprise value of approximately $2.5 billion. The transaction will
       expand Goodyear's product offering by combining two portfolios of
       complementary brands. It will also create a stronger U.S.-based manufacturer with
       increased presence in distribution and retail channels while combining both
       companies' strengths in the highly profitable light truck and SUV product segments.
       The combined company will have approximately $17.5 billion in pro forma 2019
       sales.

       Under the terms of the transaction, which has been approved by the Boards of
       Directors of both companies, Cooper shareholders will receive $41.75 per share in
       cash and a fixed exchange ratio of 0.907 shares of Goodyear common stock per
       Cooper share for a total equity value of approximately $2.8 billion. Based on
       Goodyear's closing stock price on February 19, 2021, the last trading day prior to
       the announcement, the implied cash and stock consideration to be received by
       Cooper shareholders is $54.36 per share, representing a premium of 24% to
       Cooper's closing stock price on February 19, 2021, and a premium of 36% to
       Cooper's 30-day volume weighted average price as of the close on February 19,
       2021. Upon closing of the transaction, Goodyear shareholders will own
       approximately 84% of the combined company, and Cooper shareholders will own
       approximately 16%.

       Founded in 1914, Cooper is the 5th-largest tire manufacturer in North America by
       revenue with approximately 10,000 employees working in 15 countries worldwide.
       Cooper products are manufactured in 10 facilities around the globe, including
       wholly-owned and joint venture plants. The company's portfolio of brands includes
       Cooper, Mastercraft, Roadmaster and Mickey Thompson.




                                                 5
Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 6 of 16 PageID #: 6




    "This is an exciting and transformational day for our companies," said Richard J.
    Kramer, Goodyear chairman, chief executive officer and president. "The addition
    of Cooper's complementary tire product portfolio and highly capable
    manufacturing assets, coupled with Goodyear's technology and industry leading
    distribution, provides the combined company with opportunities for improved cost
    efficiency and a broader offering for both companies' retailer networks. We are
    confident this combination will enable us to provide enhanced service for our
    customers and consumers while delivering value for shareholders."
    Kramer added, "We have a great deal of respect for Cooper's team and share a
    commitment to integrity, quality, agility and teamwork. We look forward to
    welcoming Cooper to the Goodyear family."

    Brad Hughes, Cooper president & chief executive officer, added, "Cooper has
    transformed into a dynamic, consumer-driven organization that has balanced
    traditional and emerging channels to increase demand for our products, while
    updating and effectively leveraging our global manufacturing footprint. I am
    extremely proud of what our team has accomplished over the past 107 years and
    am grateful to our talented employees for their contributions and commitment. This
    transaction marks the start of a new chapter for Cooper, which we are entering from
    a position of strength. We believe that it represents an attractive opportunity to
    maximize value for our shareholders, who will receive a meaningful premium as
    well as the opportunity to participate in the upside of the combined company. We
    look forward to the opportunity to combine Cooper's considerable talents with
    Goodyear's, and to be part of a bigger, stronger organization that will be
    competitively well-positioned to win in the global tire industry."

    Compelling Strategic and Financial Benefits

•   Strengthens Leadership Position in Global Tire Industry. The transaction
    further strengthens Goodyear's leading position in the U.S., while significantly
    growing its position in other North American markets. In China, the combination
    nearly doubles Goodyear's presence and increases the number of relationships with
    local automakers, while creating broader distribution for Cooper replacement tires
    through Goodyear's network of 2,500 branded retail stores.
•   Combines Two Complementary Brand Portfolios with a Comprehensive
    Offering Across the Value Spectrum. The combined company will have the
    opportunity to leverage the strength of Goodyear original equipment and premium
    replacement tires, along with the mid-tier power of the Cooper brand, which has
    particular strength in the light truck and SUV segments. Together, these brands
    have the opportunity to deliver a more complete offering to aligned distributors and
    retailers.
•   Provides Significant, Immediate and Long-Term Financial Benefits.

       o   Synergies and Tax Benefits. Goodyear expects to achieve approximately
           $165 million in run-rate cost synergies within two years following the close
           of the transaction. The majority of the cost synergies will be related to



                                             6
Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 7 of 16 PageID #: 7




         overlapping corporate functions and realizing operating efficiencies. In
         addition, the combination is expected to generate net present value of $450
         million or more by utilizing Goodyear's available U.S. tax attributes. These
         tax attributes will reduce the company's cash tax payments, positioning it to
         generate additional free cash flow. The expected cost synergies from this
         transaction do not include manufacturing-related savings.
       o Earnings and Balance Sheet. The transaction is immediately accretive to
         earnings per share, modestly improves Goodyear's balance sheet position
         and enhances the company's ability to de-lever.

•   Opportunity to Create Additional Value from Manufacturing and
    Distribution. Opportunities for expansion of select Cooper facilities will increase
    capital efficiency and flexibility. Additional revenue growth opportunities will
    result from the addition of the Cooper brand to Goodyear's global distribution
    network.

•   Increases Scale to Support Investments in New Mobility and Fleet
    Solutions. As an industry leader in the U.S., the combined company will offer tire
    products and a broad selection of services through Goodyear's relationships with
    traditional and emerging original equipment manufacturers; autonomous driving
    system developers; new and established fleet operators; and other mobility
    platforms.

    Timing, Approvals and Financing
    The transaction is subject to the satisfaction of customary closing conditions,
    including receipt of required regulatory approvals and the approval of Cooper
    shareholders. The transaction is expected to close in the second half of 2021.

    Goodyear intends to fund the cash portion of the transaction through debt financing
    and has secured a committed bridge financing facility led by JPMorgan Chase
    Bank, N.A.

    Focused on a Successful Integration
    With complementary business models, organizational structures and distribution
    channels, Goodyear and Cooper expect to execute a successful integration that
    captures the full benefits of the combination. The companies will prepare for
    integration focused on continuity of manufacturing, operations and customer
    service.

    After closing, the combined company will be headquartered in Akron, Ohio, but
    Goodyear expects to maintain a presence in Findlay, Ohio.

    Advisors
    Lazard is serving as lead financial advisor, J.P. Morgan Securities LLC is serving
    as financial advisor and Paul, Weiss, Rifkind, Wharton & Garrison LLP and
    Covington and Burling LLP are serving as legal advisors to Goodyear. Goldman



                                            7
     Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 8 of 16 PageID #: 8




        Sachs & Co. LLC is serving as the exclusive financial advisor and Jones Day is
        serving as legal advisor to Cooper.

                                               ***

        25.    The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Cooper Tire’s stockholders are provided with the material information that has

been omitted from the Registration Statement, so that they can meaningfully assess whether or not

the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Registration Statement

        26.    On March 19, 2021, Cooper Tire and Goodyear jointly filed the Registration

Statement with the SEC in connection with the Proposed Transaction. The Registration Statement

was furnished to the Company’s stockholders and solicits the stockholders to vote in favor of the

Proposed Transaction.     The Individual Defendants were obligated to carefully review the

Registration Statement before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Registration Statement misrepresents and/or omits material information that is

necessary for the Company’s stockholders to make an informed decision concerning whether to

vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of the Exchange

Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

        27.    The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by Goldman Sachs in its analyses. The

Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, the management prepared certain non-public financial forecasts



                                                 8
  Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 9 of 16 PageID #: 9




(the “Company Projections”) and provided them to the Board and Goldman Sachs with forming a

view about the stand-alone and pro forma valuations. Accordingly, the Registration Statement

should have, but fails to provide, certain information in the projections that managements provided

to the Board and their financial advisors. Courts have uniformly stated that “projections … are

probably among the most highly-prized disclosures by investors. Investors can come up with their

own estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       28.     First, the Registration Statement fails to disclose prospective financial information

for Goodyear. This information is material as Cooper Tire’s shareholders will own 16 percent of

the pro forma company after the consummation of the Proposed Transaction.

       29.     For the Company Projections, the Registration Statement provides values for non-

GAAP (Generally Accepted Accounting Principles) financial metrics for fiscal years 2021 through

2025: EBITDA and Unlevered Free Cash Flows but fails to provide line items used to calculate

these metrics or a reconciliation of these non-GAAP metrics to their most comparable GAAP

measures, in direct violation of Regulation G and consequently Section 14(a).

       30.     When a company discloses non-GAAP financial measures in a registration

statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or




                                                 9
 Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 10 of 16 PageID #: 10




released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       31.    The SEC has noted that:

              companies should be aware that this measure does not have a
              uniform definition and its title does not describe how it is calculated.
              Accordingly, a clear description of how this measure is calculated,
              as well as the necessary reconciliation, should accompany the
              measure where it is used. Companies should also avoid
              inappropriate or potentially misleading inferences about its
              usefulness. For example, "free cash flow" should not be used in a
              manner that inappropriately implies that the measure represents the
              residual cash flow available for discretionary expenditures, since
              many companies have mandatory debt service requirements or other
              non-discretionary expenditures that are not deducted from the
              measure.

       32.    Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Registration Statement

not misleading.

       33.    The Registration Statement fails to disclose net income projections for both the

Company, Goodyear, and the pro forma company.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       34.    With respect to Goldman Sachs’ Selected Companies Analysis, the Registration

Statement fails to disclose the individual multiples and financial metrics for the companies

observed by Goldman Sachs in the analysis.

       35.    With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Registration Statement fails to disclose: (i) Goldman Sachs’ basis for applying the

illustrative NTM enterprise value to EBITDA multipoles of 3.50x to 5.00x; (ii) assumed amount



                                                10
 Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 11 of 16 PageID #: 11




of net cash; (iii) assumed minority interest as of the relevant year-end; (iv) the projected year-end

fully diluted shares of Cooper Tire common stock outstanding; and (v) the inputs underlying the

discount rate of 10.0%.

       36.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis, the

Registration Statement fails to disclose: (i) range of illustrative terminal values for Cooper Tire as

calculated by Goldman Sachs; (ii) the inputs and assumptions underlying the use of the multiples

ranging from 4.00x to 5.50x; (iii) the inputs and assumptions underlying the use of perpetuity

growth rates of (0.4)% to 2.9% (iv) the inputs and assumptions underlying the discount rates

ranging from 9.25% to 10.25%; (v) the estimated net cash of the Company as of December 31,

2020; (vi) the minority interest as of December 31, 2020; and (vii) the number of fully diluted

outstanding of Cooper Tire common stock.

       37.     With respect to Goldman Sachs’ Premia Analysis, the Registration Statement fails

to disclose: (i) the transactions observed by Goldman Sachs in the analysis; and (ii) the premia for

those transactions observed.

       38.     In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.




                                                 11
 Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 12 of 16 PageID #: 12




                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          41.   Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

          42.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.



                                                  12
 Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 13 of 16 PageID #: 13




          43.   Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.     Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

          44.   The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Cooper Tire within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Cooper Tire, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Cooper Tire, including the content and



                                                 13
 Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 14 of 16 PageID #: 14




dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Cooper Tire, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Registration Statement

at issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction.   The Individual Defendants were thus directly involved in the making of the

Registration Statement.

       49.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by




                                                 14
 Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 15 of 16 PageID #: 15




their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          52.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                       RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




                                                  15
Case 1:21-cv-00407-RGA Document 1 Filed 03/19/21 Page 16 of 16 PageID #: 16




Dated: March 19, 2021                       RIGRODSKY LAW, P.A.

                                       By: /s/ Gina M. Serra
                                           Seth D. Rigrodsky (#3147)
                                           Gina M. Serra (#5387)
                                           Herbert W. Mondros (#3308)
                                           300 Delaware Avenue, Suite 210
OF COUNSEL:                                Wilmington, DE 19801
                                           Telephone: (302) 295-5310
MELWANI & CHAN LLP                         Facsimile: (302) 654-7530
Gloria Kui Melwani                         Email: sdr@rl-legal.com
1180 Avenue of the Americas, 8th Fl.       Email: gms@rl-legal.com
New York, NY 10036                         Email: hwm@rl-legal.com
Telephone: (212) 382-4620
Email: gloria@melwanichan.com               Attorneys for Plaintiff




                                          16
